TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                     NO. 03-22-00621-CV



                               J. L. C., Jr. and J. C., Appellants

                                                v.

                 Texas Department of Family and Protective Services, Appellee



                FROM THE 424TH DISTRICT COURT OF BURNET COUNTY
           NO. 51642, THE HONORABLE CHERYLL MABRAY, JUDGE PRESIDING



                                           ORDER


PER CURIAM

                Appellant J. C. filed her notice of appeal on September 30, 2022. The appellate

record was complete on November 1, 2022, making her brief due on November 21, 2022. On

November 16, 2022, her counsel filed a motion for extension of time to file her brief.

Subsequently, on November 21, 2022, her counsel filed an amended motion for extension of

time to file her brief.

                The rules of judicial administration accelerate the final disposition of appeals

from suits for termination of parental rights. See Tex. R. Jud. Admin. 6.2(a) (providing 180 days

for court’s final disposition). The accelerated schedule constrains this Court’s leeway in granting

extensions. In this instance, we will dismiss as moot J.C.’s original motion for extension of time,

grant in part her amended motion for extension of time, and order Nina Sanchez Willis to file
J.C.’s appellant brief no later than December 12, 2022. If the brief is not filed by that date,

counsel may be required to show cause why she should not be held in contempt of court.

               Further, appellant J.L.C. Jr. has filed an unopposed motion to dismiss his appeal.

We grant his motion and dismiss his appeal. See Tex. R. App. P. 42.1(a). J.C.’s appeal will

continue under the same cause number and is restyled as J.C. v. Texas Department of Family and

Protective Services.

               It is ordered on December 1, 2022.



Before Justices Goodwin, Baker, and Kelly




                                               2